DETAILED ACTION
Summary
Claims 1-18 are pending in the application. Claims 1-18 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 12-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al. (U.S PGPub 2016/0074674 A1) in view of Wang et al. (U.S Patent 8,295,435 B2).
Regarding Claim 1, Kohli teaches a method, comprising: 

obtaining a measurement of the patient's breathing (Fig. 7A, respiratory signal) [0081]+[0134]; 
obtaining a measurement of the patient's cardiac function (Fig. 7A, cardiac signal) [0081]+[0134]; 
while the patient is positioned at the first orientation relative to the radiation source (Fig. 1, S is positioned relative to the radiation source) [0079] and while obtaining the measurement of the patient's breathing [0084]: 
determining, from the measurement of the patient's breathing, a breathing phase of the patient [0120]+[0141] (respiratory phase); 
determining, from the measurement of the patient's cardiac function, a cardiac phase of the patient [0120]+[0141] (cardiac phase); and 
gating the radiation source to expose the patient to radiation based on [0120]: 
a determination that the breathing phase of the patient matches a predefined breathing phase [0120] (respiratory phase is in desired range); and 
a determination that the cardiac phase of the patient matches a predefined window of the cardiac cycle [0120] (cardiac phase is in desired range).
While it is implied that the patient is positioned at a first orientation relative to the radiation source (Fig. 1), Kohli is silent regarding positioning a patient at a first orientation relative to a radiation source.
Wang teaches a system for tracking cardiac targets using respiratory and cardiac motion (Abstract). This system uses a robotic couch controller (Fig. 1, 112) to position a patient at a first orientation relative to a radiation source (Col 5, lines 24-40) (Fig. 7, 708).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the patient position of Kohli with a robotic couch controller, as taught by Wang, as the substitution for one known patient table and positioning system with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of positioning the patient using a robotic couch controller are reasonably predictable.
Regarding Claim 2, the combination of reference teaches the invention substantially as claimed. Kohli further teaches wherein: the radiation source is an x-ray imaging apparatus (Fig. 1, 15) [0082]; and 
gating the radiation source to expose the patient to radiation comprises gating the x-ray imaging apparatus [0082] to produce an x-ray projection of the patient's lung [0079]+[0082]+[0139] (the system images the area that is being treated, and the system can treat tumors of the lung. Therefore, it is taking x-ray images of the lung).
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Kohli further teaches wherein: the radiation source is a radiation therapy source (Fig. 1, 14) [0079]; and gating the radiation source to expose the patient to radiation [0081] comprises gating the radiation therapy source to irradiate a region of the patient's lung at a therapeutic dose [0079]+[0139].
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. Kohli further teaches wherein the predefined window of the cardiac cycle is a quiescent window of the cardiac cycle [0125].

Regarding Claim 7, Kohli teaches a system, comprising: 
a radiation source (Fig. 1, 14+15) [0081]-[0082];
 one or more processors [0149]; and 
memory storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a set of operations [0149], including: 
obtaining a measurement of the patient's breathing (Fig. 7A, respiratory signal) [0081]+[0134]; 
obtaining a measurement of the patient's cardiac function (Fig. 7A, cardiac signal) [0081]+[0134]; 
while the patient is positioned at the first orientation relative to the radiation source (Fig. 1, S is positioned relative to the radiation source) [0079] and while obtaining the measurement of the patient's breathing [0084]: 
determining, from the measurement of the patient's breathing, a breathing phase of the patient [0120]+[0141] (respiratory phase); 
determining, from the measurement of the patient's cardiac function, a cardiac phase of the patient [0120]+[0141] (cardiac phase); and 
gating the radiation source to expose the patient to radiation [0120] based on: 
a determination that the breathing phase of the patient matches a predefined breathing phase [0120] (respiratory phase is in desired range); and 
a determination that the cardiac phase of the patient matches a predefined window of the cardiac cycle [0120] (cardiac phase is in desired range).
While it is implied that the patient is positioned at a first orientation relative to the radiation source (Fig. 1), Kohli is silent regarding positioning a patient at a first orientation relative to a radiation source.
Wang teaches a system for tracking cardiac targets using respiratory and cardiac motion (Abstract). This system uses a robotic couch controller (Fig. 1, 112) to position a patient at a first orientation relative to a radiation source (Col 5, lines 24-40) (Fig. 7, 708).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the patient position of Kohli with a robotic couch controller, as taught by Wang, as the substitution for one known patient table and positioning system with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of positioning the patient using a robotic couch controller are reasonably predictable.
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. Kohli further teaches radiation source is an x-ray imaging apparatus (Fig. 1, 15) [0082]; and gating the radiation source to expose the patient to radiation comprises gating the x-ray imaging apparatus [0082] to produce an x-ray projection of the patient's lung [0079]+[0082]+[0139] (the system images the area that is being treated, and the system can treat tumors of the lung. Therefore, it is taking x-ray images of the lung).
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. Kohli further teaches wherein: the radiation source is a radiation therapy source (Fig. 1, 14) [0079]; and gating the radiation source to expose the patient to radiation [0081] comprises gating the radiation therapy source to irradiate a region of the patient's lung at a therapeutic dose [0079]+[0139].
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. Kohli further teaches wherein the predefined window of the cardiac cycle is a quiescent window of the cardiac cycle [0125].

Regarding Claim 13, Kohli teaches a non-transitory computer-readable storage medium storing instructions [0149], which, when executed by a system that includes an x-ray apparatus (Fig. 1, 14+15) [0081]-[0082] and one or more processors [0149], cause the one or more processors to perform a set of operations [0149], including
obtaining a measurement of the patient's breathing (Fig. 7A, respiratory signal) [0081]+[0134]; 
obtaining a measurement of the patient's cardiac function (Fig. 7A, cardiac signal) [0081]+[0134]; 
while the patient is positioned at the first orientation relative to the radiation source (Fig. 1, S is positioned relative to the radiation source) [0079] and while obtaining the measurement of the patient's breathing [0084]: 
determining, from the measurement of the patient's breathing, a breathing phase of the patient [0120]+[0141] (respiratory phase); 
determining, from the measurement of the patient's cardiac function, a cardiac phase of the patient [0120]+[0141] (cardiac phase); and 
gating the radiation source to expose the patient to radiation [0120] based on: 
a determination that the breathing phase of the patient matches a predefined breathing phase [0120] (respiratory phase is in desired range); and 
a determination that the cardiac phase of the patient matches a predefined window of the cardiac cycle [0120] (cardiac phase is in desired range).
While it is implied that the patient is positioned at a first orientation relative to the radiation source (Fig. 1), Kohli is silent regarding positioning a patient at a first orientation relative to a radiation source.
Wang teaches a system for tracking cardiac targets using respiratory and cardiac motion (Abstract). This system uses a robotic couch controller (Fig. 1, 112) to position a patient at a first orientation relative to a radiation source (Col 5, lines 24-40) (Fig. 7, 708).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the patient position of Kohli with a robotic couch controller, as taught by Wang, as the substitution for one known patient table and positioning system with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of positioning the patient using a robotic couch controller are reasonably predictable.
Regarding Claim 14, the combination of references teaches the invention substantially as claimed. Kohli further teaches radiation source is an x-ray imaging apparatus (Fig. 1, 15) [0082]; and gating the radiation source to expose the patient to radiation comprises gating the x-ray imaging apparatus [0082] to produce an x-ray projection of the patient's lung [0079]+[0082]+[0139] (the system images the area that is being treated, and the system can treat tumors of the lung. Therefore, it is taking x-ray images of the lung).
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. Kohli further teaches wherein: the radiation source is a radiation therapy source (Fig. 1, 14) [0079]; and gating the radiation source to expose the patient to radiation [0081] comprises gating the radiation therapy source to irradiate a region of the patient's lung at a therapeutic dose [0079]+[0139].
Regarding Claim 18, the combination of references teaches the invention substantially as claimed. Kohli further teaches wherein the predefined window of the cardiac cycle is a quiescent window of the cardiac cycle [0125].

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli in view of Wang as applied to claim 1 above, and further in view of Avinash et al. (U.S PGPub 2003/0036693 A1).
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach before gating the radiation source to expose the patient to radiation: obtaining measurements of the patient's cardiac function from a plurality of cardiac cycles of the patient; using the measurements of the patient's cardiac function from the plurality of cardiac cycles, determining an average interval between a predefined cardiac phase and a beginning of the predefined window of the cardiac cycle; wherein determining that the cardiac phase of the patient matches the predefined window of the cardiac cycle includes predicting the predefined window of the cardiac cycle by: in real-time, detecting the predefined cardiac phase; and waiting a length of time corresponding to the average interval between the predefined cardiac phase and the beginning of the predefined window of the cardiac cycle.
Avinash teaches a method for predicting future physiological occurrences for data acquisition (Abstract). This system, before gating the radiation source to expose the patient to radiation [0010]+[0020]: obtaining measurements of the patient's cardiac function from a plurality of cardiac cycles of the patient (Fig. 4, 102) [0044] (cardiac cycle) (Fig. 6, 122-140) (analyzed cardiac cycles) [0047]; using the measurements of the patient's cardiac function from the plurality of cardiac cycles  (Fig. 6, 122-140) (analyzed cardiac cycles) [0047], determining an average interval between a predefined cardiac phase (first phase) and a beginning of the predefined window of the cardiac cycle (successive phase) [0048]; wherein determining that the cardiac phase of the patient matches the predefined window of the cardiac cycle includes predicting the predefined window of the cardiac cycle (Fig. 6, 104) [0057] by: in real-time, detecting the predefined cardiac phase (Fig. 4, 208) [0057] (as this occurs in surgery, it is considered to be done in real time [0055]); and waiting a length of time corresponding to the average interval between the predefined cardiac phase and the beginning of the predefined window of the cardiac cycle [0059]+[0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to determine an average interval between a predefined phase and the predefined window, and waiting that amount of time to gate the system, as taught by Avinash, as this improves the acquisition timing of data, thereby improving the quality of the data acquisition, as recognized by Avinash [0008]-[0009].
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the memory further comprises instructions for: before gating the radiation source to expose the patient to radiation: obtaining measurements of the patient's cardiac function from a plurality of cardiac cycles of the patient; using the measurements of the patient's cardiac function from the plurality of cardiac cycles, determining an average interval between a predefined cardiac phase and a beginning of the predefined window of the cardiac cycle; wherein determining that the cardiac phase of the patient matches the predefined window of the cardiac cycle includes predicting the predefined window of the cardiac cycle by: in real-time, detecting the predefined cardiac phase; and waiting a length of time corresponding to the average interval between the predefined cardiac phase and the beginning of the predefined window of the cardiac cycle.
Avinash teaches a method for predicting future physiological occurrences for data acquisition (Abstract). This system contains a memory [0024], and have instructions for before gating the radiation source to expose the patient to radiation [0010]+[0020]: obtaining measurements of the patient's cardiac function from a plurality of cardiac cycles of the patient (Fig. 4, 102) [0044] (cardiac cycle) (Fig. 6, 122-140) (analyzed cardiac cycles) [0047]; using the measurements of the patient's cardiac function from the plurality of cardiac cycles  (Fig. 6, 122-140) (analyzed cardiac cycles) [0047], determining an average interval between a predefined cardiac phase (first phase) and a beginning of the predefined window of the cardiac cycle (successive phase) [0048]; wherein determining that the cardiac phase of the patient matches the predefined window of the cardiac cycle includes predicting the predefined window of the cardiac cycle (Fig. 6, 104) [0057] by: in real-time, detecting the predefined cardiac phase (Fig. 4, 208) [0057] (as this occurs in surgery, it is considered to be done in real time [0055]); and waiting a length of time corresponding to the average interval between the predefined cardiac phase and the beginning of the predefined window of the cardiac cycle [0059]+[0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to determine an average interval between a predefined phase and the predefined window, and waiting that amount of time to gate the system, as taught by Avinash, as this improves the acquisition timing of data, thereby improving the quality of the data acquisition, as recognized by Avinash [0008]-[0009].
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the non-transitory computer readable storage medium further comprises instructions for: before gating the radiation source to expose the patient to radiation: obtaining measurements of the patient's cardiac function from a plurality of cardiac cycles of the patient; using the measurements of the patient's cardiac function from the plurality of cardiac cycles, determining an average interval between a predefined cardiac phase and a beginning of the predefined window of the cardiac cycle; wherein determining that the cardiac phase of the patient matches the predefined window of the cardiac cycle includes predicting the predefined window of the cardiac cycle by: in real-time, detecting the predefined cardiac phase; and waiting a length of time corresponding to the average interval between the predefined cardiac phase and the beginning of the predefined window of the cardiac cycle.
Avinash teaches a method for predicting future physiological occurrences for data acquisition (Abstract). This system contains a non-transitory computer readable storage medium [0024], and has instructions for before gating the radiation source to expose the patient to radiation [0010]+[0020]: obtaining measurements of the patient's cardiac function from a plurality of cardiac cycles of the patient (Fig. 4, 102) [0044] (cardiac cycle) (Fig. 6, 122-140) (analyzed cardiac cycles) [0047]; using the measurements of the patient's cardiac function from the plurality of cardiac cycles  (Fig. 6, 122-140) (analyzed cardiac cycles) [0047], determining an average interval between a predefined cardiac phase (first phase) and a beginning of the predefined window of the cardiac cycle (successive phase) [0048]; wherein determining that the cardiac phase of the patient matches the predefined window of the cardiac cycle includes predicting the predefined window of the cardiac cycle (Fig. 6, 104) [0057] by: in real-time, detecting the predefined cardiac phase (Fig. 4, 208) [0057] (as this occurs in surgery, it is considered to be done in real time [0055]); and waiting a length of time corresponding to the average interval between the predefined cardiac phase and the beginning of the predefined window of the cardiac cycle [0059]+[0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to determine an average interval between a predefined phase and the predefined window, and waiting that amount of time to gate the system, as taught by Avinash, as this improves the acquisition timing of data, thereby improving the quality of the data acquisition, as recognized by Avinash [0008]-[0009].

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli in view of Wang as applied to claim 4 above, and further in view of McClure et al. (U.S Patent 6,650,931 B1).
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Kohli further teaches wherein: the measurements from the plurality of cardiac cycles of the patient are waveform measurements of the plurality of cardiac cycles (Fig. 7A-7E) (clearly the cardiac signals are waveforms) [0097]+[0134]. 
The combination is silent regarding the method including validating, as statistically stable, the waveform measurements of the plurality of cardiac cycles.
McClure teaches a system for determining cardiac events (Abstract). This system verifies, using statistical methods, that the measured cardiac signals are stable (Col 23, lines 43-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combine system to further validate as statistically stable the waveform measurements, as taught by McClure as this ensures that the system does not use anomalous data for controlling the system, thereby ensuring the system analyzes the data more accurately, as recognized by McClure (Col 23, lines 51-57).
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. Kohli further teaches wherein: the measurements from the plurality of cardiac cycles of the patient are waveform measurements of the plurality of cardiac cycles (Fig. 7A-7E) (clearly the cardiac signals are waveforms) [0097]+[0134]. 
The combination is silent regarding the memory further includes validating, as statistically stable, the waveform measurements of the plurality of cardiac cycles.
McClure teaches a system for determining cardiac events (Abstract). This system verifies, using statistical methods, that the measured cardiac signals are stable (Col 23, lines 43-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combine system to further validate as statistically stable the waveform measurements, as taught by McClure as this ensures that the system does not use anomalous data for controlling the system, thereby ensuring the system analyzes the data more accurately, as recognized by McClure (Col 23, lines 51-57).
Regarding Claim 17, the combination of references teaches the invention substantially as claimed. Kohli further teaches wherein: the measurements from the plurality of cardiac cycles of the patient are waveform measurements of the plurality of cardiac cycles (Fig. 7A-7E) (clearly the cardiac signals are waveforms) [0097]+[0134]. 
The combination is silent regarding further storing instructions for validating, as statistically stable, the waveform measurements of the plurality of cardiac cycles.
McClure teaches a system for determining cardiac events (Abstract). This system verifies, using statistical methods, that the measured cardiac signals are stable (Col 23, lines 43-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combine system to further validate as statistically stable the waveform measurements, as taught by McClure as this ensures that the system does not use anomalous data for controlling the system, thereby ensuring the system analyzes the data more accurately, as recognized by McClure (Col 23, lines 51-57).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weinberger et al. (U.S Patent 5,764,723), which teaches a system for gating radiation therapy based on both a cardiac and respiratory cycle.
Salla et al. (U.S PGPub 2005/0113670 A1), which teaches a system for gating medical imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793